DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/150,917 for a NON-CONDUCTIVE SUPPORT STANDS, filed on 1/15/2021.  This correspondence is in response to applicant's reply filed on 1/31/2022.  Claims 1-19 and 21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitations wherein the pedestal extension member is “releasably secured to the first end of the pedestal” and the saddle is “removably attached to the first end of the pedestal.”  These limitations are unclear because it is unknown whether applicant is attempting to claim that both the pedestal extension member and the saddle are attached/secured to the first end of the pedestal.  Further, are these members attached/secured through a direct or indirect connection?  Appropriate clarification is requested.  Claims 2-13 are rejected for the same reasons as dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. Pat. 9,523,380).
Regarding claim 1, as best understood, Brown teaches a support stand for supporting objects, the support stand comprising: a pedestal having a first end and a second end; a pedestal extension member configured to vertically extend the pedestal, the pedestal extension member having a first end and a second end, the second end being releasably secured to the first end of the pedestal; a saddle (29, Fig. 3) having a support member (41) that includes an orifice, wherein the first end of the pedestal extension is removably attached to the first end of the pedestal by positioning the first end of the pedestal extension into the orifice; and a base (70) attached to the second end of the pedestal; wherein the pedestal, saddle and base are formed of a non-conductive material (plastic/PVC).




[AltContent: textbox (1st end)]
[AltContent: arrow]
    PNG
    media_image1.png
    701
    463
    media_image1.png
    Greyscale

[AltContent: textbox (pedestal extension member)][AltContent: arrow]

[AltContent: arrow]
[AltContent: textbox (2nd end)]

[AltContent: textbox (base)][AltContent: arrow]

[AltContent: textbox (1st end)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (pedestal)]


[AltContent: arrow]
[AltContent: textbox (2nd end)]


Regarding claim 2, as best understood, Brown teaches the stand of claim 1, wherein the saddle includes and at least one flange extending from the support member (Fig. 2).
Regarding claim 5, as best understood, Brown teaches the stand of claim 1, wherein the support member includes a recess (Fig. 2; see also RN 51 of prior art 5,906,341) portion configured to receive an object (53).
Regarding claim 6, as best understood, Brown teaches the stand of claim 5, wherein the at least one flange extending from the support member includes at least one aperture for passing one or more objects through the at least one aperture such that the one or more objects extend parallel to the recess portion of the support member.
Regarding claim 8, as best understood, Brown teaches the stand of claim 1, wherein the saddle is rotatable relative to the pedestal extension (due to the nature of the correspond cylindrical shapes).
Regarding claim 9, as best understood, Brown teaches the stand of claim 1, wherein the base is fixedly attached to the second end of the pedestal (fixed as shown in Fig. 7).
Regarding claim 10, as best understood, Brown teaches the stand of claim 1, wherein the base is removably attached to the second end of the pedestal (removably attached as shown in Fig. 6).
Regarding claim 11, as best understood, Brown teaches the stand of claim 10, wherein the base comprises a female portion (73) dimensioned to receive a corresponding male portion (63) extending from the pedestal to removably attached the base to the pedestal.
Regarding claim 13, as best understood, Brown teaches the stand of claim 1, wherein the non-conductive material comprises at least one of concrete, polymer concrete, cementitious resins, fiberglass, fiberglass reinforced resins and plastic (plastic).
Claim(s) 14, 15, 17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshaies et al. (U.S. Pat. 9,508,472).
Regarding claim 14, Deshaies teaches a support stand for supporting objects, the support stand comprising: a pedestal having a first end and a second end; a saddle having a support member (50) and a plurality of flanges (ends as shown in Fig. 1) extending from the support member, the support member having an orifice adapted to receive the first end of the pedestal and a removable cap that forms part of the orifice; and a base attached to the second end of the pedestal; wherein the pedestal, saddle and base are formed of a non-conductive material. (plastic/PVC).



[AltContent: textbox (saddle)][AltContent: arrow][AltContent: textbox (removable cap)]
[AltContent: arrow]
[AltContent: textbox (recess portion)]
[AltContent: arrow]
    PNG
    media_image2.png
    650
    475
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (flange)][AltContent: textbox (flange)]
[AltContent: arrow]
[AltContent: textbox (support member)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st end)]

[AltContent: arrow]
[AltContent: textbox (pedestal)]
[AltContent: arrow]
[AltContent: textbox (2nd end)]

[AltContent: textbox (base)][AltContent: arrow]



Regarding claim 15, Deshaies teaches the stand of claim 14, wherein the removable cap, when removed, provides access to an interior of the orifice.
Regarding claim 17, Deshaies teaches the stand of claim 14, wherein the support member includes a recess portion configured to receive an object.
Regarding claim 19, Deshaies teaches the stand of claim 14, further comprising at least one shim (448) positioned in the orifice between a top of the first end of the pedestal and the support member.
Regarding claim 21, Deshaies teaches the stand of claim 14, wherein the non-conductive material comprises at least one of concrete, polymer concrete, cementitious resins, fiberglass, fiberglass reinforced resins and plastics (plastic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pat. 9,523,380).
Regarding claim 3, as best understood, Brown teaches the stand of claim 2, wherein the at least one flange includes an aperture therethrough, but does not teach the flange a plurality of apertures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the flange having a plurality of apertures in order to adjust the strap to accommodate different sizes pipes.  Further, the provision of adjustability, where needed, involves only routine skill in the art.  
Allowable Subject Matter
Claims 4, 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 6, 2022